Title: From Thomas Jefferson to Thomas Nelson, 16 May 1776
From: Jefferson, Thomas
To: Nelson, Thomas


                    
                        Dear Nelson
                        Philadelphia May. 16. 1776.
                    
                    I arrived here last Tuesday after being detained hence six weeks longer than I intended by a malady of which Gilmer can inform you. I have nothing new to inform you of as the last post carried you an account of the naval engagement in Delaware. I inclose a vote of yesterday on the subject of government as the ensuing campaign is likely to require greater exertion than our unorganized powers may at present effect. Should our Convention propose to establish now a form of government perhaps it might be agreeable to recall for a short time their delegates. It is a work of the most interesting nature and such as every individual would wish to have his voice in. In truth it is the whole object of the present controversy; for should a bad government be instituted for us in future it had been as well to have accepted at first the bad one offered to us from beyond the water without the risk and expence of contest. But this I mention to you in confidence, as in our situation, a hint to any other is too delicate however anxiously interesting the subject is to our feelings. In future you shall hear from me weekly while you stay, and I shall be glad to receive Conventional as well as publick intelligence from you. I am at present in our old lodgings tho’ I think, as the excessive heats of the city are coming on fast, to endeavor to get lodgings in the skirts of the town where I may have the benefit of a freely circulating air. Tell Page and Mc.lurgh that I received their letters this morning and shall devote myself to their contents. I am here in the same uneasy anxious state in which I was the last fall without Mrs. Jefferson who could not come with me. I wish much to see you here, yet hope you will contrive to bring on as early as you can in convention the great questions of the session. I suppose they will tell us what to say on the subject of independence, but hope respect will be expressed to the right of opinion in other colonies who may happen to differ from them. When at home I took great pains to enquire into the sentiments of the people on that head. In the upper counties I think I may safely say nine out of ten are for it. Adieu. My compliments to Mrs. Nelson.
                    P.S. In the other colonies who have instituted government they recalled their delegates leaving only one or two to give information to Congress of matters which might relate to their country particularly, and giving them a vote during the interval of absence.
                    
                    May 19. Yesterday we received the disagreeable news of a second defeat at Quebec. Two men of war, two frigates and a tender arrived there early on the 6th. instant. About 11. o’clock the same day the enemy sallied out to the number of a thousand. Our forces were so dispersed at different posts that not more than 200 could be collected at Headquarter’s. This small force could not resist the enemy. All our cannon, 500 muskets and 200 sick men fell into their hands. Besides this one of their frigates got possession of a batteau with 30. barrels of powder and an armed vessel which our crew was forced to abandon. Our army was to retreat to the mouth of the Sorel. Genl. Arnold was to set off from Montreal to join them immediately, upon whose rejoining them it was hoped they might return as far as Dechambeau. General Wooster has the credit of this misadventure, and if he cannot give a better account of it than has yet been heard I hope he will be made an example of. Generals Thomas and Sullivan were on their way with reinforcements. Arnold had gone up to Montreal on business, or as some say, disgusted by Wooster.
                    The congress having ordered a new battalion of riflemen to be raised in Virginia Innis wishes much to be translated to it from the Eastern shore which was so disagreeable to him that he had determined to have resigned.
                